Case 3:18-cv-00193-NJR Document 127 Filed 06/29/20 Page 1 of 3 Page ID #939




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ILLINOIS

 BRIAN TRAINAUSKAS,

                       Plaintiff,

 v.                                             Case No. 18-cv-00193-NJR

 BARTON J. FRALICKER, et al.,

                       Defendants.

                                          ORDER

ROSENSTENGEL, Chief Judge:

       On June 26, 2019, Defendants filed a motion for summary judgment. (Doc. 125).

However, the motion and the brief did not include the required Federal Rule of Civil

Procedure 56 notice. As a pro se litigant, Trainauskas is entitled to notice of the

consequences for failing to respond to a motion for summary judgment. See Timms v.

Frank, 953 F.2d 281, 285 (7th Cir. 1992); Lewis v. Faulkner, 689 F.2d 100, 102 (7th Cir. 1982).

To that end, Federal Rule of Civil Procedure 56 provides, in pertinent part the following:

       (a) Motion for Summary Judgment or Partial Summary Judgment. A party may
           move for summary judgment, identifying each claim or defense – or part of
           each claim or defense – on which the summary judgment is sought. The court
           shall grant summary judgment if the movant shows that there is no genuine
           dispute as to any material fact and the movant is entitled to judgment as a
           matter of law. The court should state on the record the reasons for granting or
           denying the motion.

       ***
       (c) Procedures.

       (1)    Supporting Factual Positions. A party asserting that a fact cannot be or is
              genuinely disputed must support the assertion by:



                                        Page 1 of 3
Case 3:18-cv-00193-NJR Document 127 Filed 06/29/20 Page 2 of 3 Page ID #940




             (A) citing to particular parts of materials in the record, including
                 depositions, documents, electronically stored information, affidavits
                 or declarations, stipulations (including those made for purposes of the
                 motion only), admissions, interrogatory answers, or other materials; or

             (B) showing that the materials cited do not establish the absence or
                 presence of a genuine dispute, or that an adverse party cannot produce
                 admissible evidence to support the fact.

      (2)    Objection That a Fact Is Not Supported by Admissible Evidence. A party
             may object that the material cited to support or dispute a fact cannot be
             presented in a form that would be admissible in evidence.

      (3)    Materials Not Cited. The court need only consider the cited materials, but
             it may consider other materials in the record.

      (4)    Affidavits or Declarations. An affidavit or declaration used to support or
             oppose a motion must be made on personal knowledge, set out facts that
             would be admissible in evidence, and show that the affiant or declarant is
             competent to testify on the matters stated.
      ***
      (e)    Failing to Properly Support or Address a Fact. If a party fails to properly
             support an assertion of fact or fails to properly address another party’s
             assertion of fact as required by Rule 56(c), the court may:

      (1)    give an opportunity to properly support or address the fact;

      (2)    consider the fact undisputed for purposes of the motion;

      (3)    grant summary judgment if the motion and supporting materials –
             including the facts considered undisputed – show that the movant is
             entitled to it; or

      (4)    issue any other appropriate order.

      This rule provides that any factual assertion or statement made in the movant’s

affidavits and/or other documentary evidence may be taken as true by the Court unless

the non-movant (Trainauskas) contradicts the movant with counter-affidavits and/or

other documentary evidence. Trainauskas may not rely on the allegations in the


                                     Page 2 of 3
Case 3:18-cv-00193-NJR Document 127 Filed 06/29/20 Page 3 of 3 Page ID #941




pleadings to support his claim; rather he must show by affidavit or other documentary

evidence that there is a genuine dispute as to a material fact. If Trainauskas does not

respond to the motion for summary judgment with affidavits or other documentary

evidence, the Court may grant judgment in favor of Defendants and this matter may be

terminated. Further, the failure to file a response within the deadline “may, in the Court’s

discretion, be considered an admission of the merits of the motion.” SDIL-LR 7.1(c)(1).

Trainauskas’s response to the motion is due on or before July 26, 2020.

       IT IS SO ORDERED.

       DATED: June 29, 2020

                                                 s/Nancy J. Rosenstengel
                                                 NANCY J. ROSENSTENGEL
                                                 Chief U.S. District Judge




                                       Page 3 of 3
